Exhibit 10.7

 

This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of January 25th, 2018,
between IEA Energy Services LLC, a Delaware limited liability company (the
“Company”), and Andrew D. Layman (“Executive”).

 

WHEREAS, IEA Energy Services LLC entered into that certain Agreement and Plan of
Merger, dated on November 3, 2017, by and among IEA Energy Services LLC, M III
Acquisition Corp., Infrastructure and Energy Alternatives, LLC, and Oaktree
Power Opportunities Fund III Delaware, L.P., as amended from time to time (the
“Merger Agreement”); and

 

WHEREAS, the Company and Executive desire to enter into this employment
agreement (this “Agreement”) pursuant to the terms, provisions and conditions
set forth herein, which will govern the terms of Executive’s employment with the
Company following the closing of the transaction contemplated by the Merger
Agreement (the “Closing”).

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.                                      Term.  (a)  The term of Executive’s
employment under this Agreement shall be effective on the Closing (the
“Effective Date”), and shall continue until the third (3rd) anniversary thereof
(the “Initial Expiration Date”), provided that on the Initial Expiration Date
and each subsequent anniversary of the Initial Expiration Date, the term of
Executive’s employment under this Agreement shall be automatically extended for
one additional year unless either party provides written notice to the other
party at least ninety (90) days prior to the Initial Expiration Date (or any
such anniversary, as applicable) that Executive’s employment hereunder shall not
be so extended (in which case Executive’s employment and this Agreement shall
terminate on the Initial Expiration Date or expiration of the extended term, as
applicable); provided, however, that Executive’s employment and this Agreement
may be terminated earlier at any time pursuant to the provisions of Section 4;
provided, further, that this Agreement shall be null and void ab initio and of
no further force or effect if the Merger Agreement is terminated prior to the
Closing or if the Closing does not occur.  The period of time from the Effective
Date through the termination of this Agreement and Executive’s employment
hereunder pursuant to its terms is herein referred to as the “Term”; and the
date on which the Term is scheduled to expire (i.e., the Initial Expiration Date
or the scheduled expiration of the extended term, if applicable) is herein
referred to as the “Expiration Date”.

 

(b)                                 Executive agrees and acknowledges that the
Company has no obligation to extend the Term or to continue Executive’s
employment following the Expiration Date, and Executive expressly acknowledges
that no promises or understandings to the contrary have been made or reached. 
Executive also agrees and acknowledges that, should Executive and the Company
choose to continue Executive’s employment for any period of time following the
Expiration Date without extending the term of Executive’s employment under this
Agreement or entering into a new written employment agreement, Executive’s
employment with the Company shall be “at will”, such that the Company may
terminate Executive’s employment at any time, with or without reason and with or
without notice, and Executive may resign at any time, with or without reason and
with or without notice.

 

(c)                                  For purposes of this Agreement, the
following terms, as used herein, shall have the definitions set forth below.

 

--------------------------------------------------------------------------------


 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

2.                                      Duties and Responsibilities.  (a) 
During the Term, Executive agrees to be employed and devote substantially all of
Executive’s business time and efforts to the Company and the promotion of its
interests and the performance of Executive’s duties and responsibilities
hereunder as Chief Financial Officer, upon the terms and conditions of this
Agreement.  Executive shall perform such lawful duties and responsibilities as
directed from time to time by the Chief Executive Officer of the Company
(“CEO”), or the Board of Directors of the Company (the “Board”) that are
customary for a Chief Financial Officer.

 

(b)                                 During the Term, Executive shall report
directly to the CEO or his designee, or in the absence thereof the Board. 
Executive acknowledges that Executive’s duties and responsibilities may require
Executive to travel on business to the extent necessary to fully perform
Executive’s duties and responsibilities hereunder.  It is anticipated that
Executive shall physically be on Company premises (or traveling on Company
business) during normal business hours (unless absent due to vacation, injury,
illness or other approved leave of absence).  The Executive will serve as an
officer and director of subsidiaries and affiliates, but shall not be entitled
to any additional compensation for such board service while employed by the
Company.

 

(c)                                  During the Term, Executive shall use
Executive’s best efforts to faithfully and diligently serve the Company and
shall not act in any capacity that is in conflict with Executive’s duties and
responsibilities hereunder; provided, however, Executive may manage Executive’s
personal investments and affairs and participate in non-profit, educational,
charitable and civic activities, to the extent that such activities do not
interfere with the performance of Executive’s duties hereunder, and are not in
conflict with the business interests of the Company or its Affiliates or
otherwise compete with the Company or its Affiliates.  Except as provided in the
immediately preceding sentence, for the avoidance of doubt, during the Term
Executive shall not be permitted to become engaged in or render services for any
Person other than the Company and its Affiliates, and shall not be permitted to
be a member of the board of directors of any company, in any case without the
prior consent of the Company (for all purposes under this Agreement, any
required consent of the Company shall be evidenced by a duly authorized
resolution of the Board).

 

3.                                      Compensation and Related Matters.  (a) 
Base Salary.  During the Term, for all services rendered under this Agreement,
Executive shall receive an annualized base salary (“Base Salary”) at a rate of
three hundred and three thousand dollars ($303,000), payable in accordance with
the

 

2

--------------------------------------------------------------------------------


 

Company’s applicable payroll practices; provided that, effective on the later of
January 1, 2018 or the Effective Date, Base Salary shall be increased to three
hundred fifty one thousand five hundred dollars ($351,500) and effective on the
later of January 1, 2019 or the Effective Date, Base Salary shall be increased
to four hundred thousand dollars ($400,000).  References in this Agreement to
“Base Salary” shall be deemed to refer to the most recently effective annual
base salary rate. For years after 2019, the Company will review the Base Salary
approximately annually during the Term to determine, at the discretion of the
Company, whether the Base Salary should be increased and, if so, the amount of
such increase and time at which it should take effect.

 

(b)                                 Annual Bonus.

 

(i)                                     During the Term, subject to
Section 4(b), for each calendar year, Executive shall have the opportunity to
earn an annual bonus (“Annual Bonus”) based on performance against specified
objective (including budgetary or EBITDA-based) performance criteria
(“Performance Goals”) established by the Board prior to or as soon as
practicable following the start of each calendar year, subject to Executive’s
continued employment through December 31 of each such calendar year (except as
otherwise provided in Section 4).  The Annual Bonus shall be equal to seventy
five percent (75%)  of Base Salary if the Company achieves its Performance Goals
(the “Target Bonus”), with the opportunity for an Annual Bonus in excess of the
Target Bonus for performance that exceeds additional Performance Goals
established by the Board.

 

(c)                                  Equity.   After the Effective Date, the
Company intends to grant Executive options to acquire common stock of the
Company with annual vesting over a four (4) year period, subject to Executive’s
continued employment; provided, however, that the grant of equity pursuant to
this Section 3(c) shall be subject to the approval by the compensation committee
of the Board following the Effective Date (with the intent for the grants to
occur within one hundred twenty (120) days after the Effective Date) and such
other terms and conditions as determined by such compensation committee.

 

(d)                                 Benefits and Perquisites.  During the Term,
Executive shall be entitled to participate in the benefit plans and programs
commensurate with Executive’s position, that are provided by the Company from
time to time for its senior executives generally, subject to the terms and
conditions of such plans which may be amended, modified, or terminated by the
Company.

 

(e)                                  Business Expense Reimbursements.  During
the Term, the Company shall promptly reimburse Executive for Executive’s
reasonable and necessary business expenses incurred in connection with
performing Executive’s duties hereunder in accordance with its then prevailing
policies and procedures for expense reimbursement (which shall include
appropriate itemization and substantiation of expenses incurred).

 

(f)                                   Vacation.  During the Term, Executive
shall be entitled to four (4) weeks paid vacation each calendar year, in
accordance with the Company’s vacation policy to be taken at such times as may
be mutually agreed by Executive and the Company.

 

4.                                      Termination of Employment.  (a) 
Executive’s employment may be terminated by either party at any time and for any
reason; provided, however, that Executive shall be required to give the Company
at least sixty (60) days advance written notice of any voluntary resignation of
Executive’s employment hereunder (and in such event the Company in its sole
discretion may elect to accelerate Executive’s date of termination of
employment, it being understood that such termination shall still be

 

3

--------------------------------------------------------------------------------


 

treated as a voluntary resignation for purposes of this Agreement). 
Notwithstanding the foregoing, Executive’s employment shall automatically
terminate upon Executive’s death.

 

(b)                                 Following any termination of Executive’s
employment, notwithstanding any provision to the contrary in this Agreement, the
obligations of the Company to pay or provide Executive with compensation and
benefits under Section 3 shall cease, and the Company shall have no further
obligations to provide compensation or benefits to Executive hereunder except
(i) for payment of (w) any accrued but unpaid Base Salary through the date of
termination, (x) any earned and unpaid Annual Bonus for the year prior to the
year in which termination occurs, and (y) any unreimbursed expenses under
Section 3(e), in each case accrued or incurred through the date of termination
of employment, payable as soon as practicable and in all events within thirty
(30) days following termination of employment, (ii) as explicitly set forth in
any other benefit plans, programs or arrangements applicable to terminated
employees in which Executive participates, other than severance plans or
policies, and (iii) as otherwise expressly required by applicable law
(collectively, the “Accrued Obligations”).

 

(c)                                  Except as otherwise provided herein, if
Executive’s employment is terminated (I) by the Company without Cause or due to
the Company’s election not to extend the Term beyond the scheduled expiration of
the Term on the Expiration Date as contemplated under Section 1(a), or (II) by
the Executive for Good Reason, then Executive, in addition to the Accrued
Obligations, shall be entitled to receive (A) Executive’s Base Salary as in
effect on the date of termination paid in twelve (12) equal monthly installments
during the twelve (12) month period immediately following such termination, and
(B) if an Annual Bonus would otherwise have been payable to Executive under
Section 3(b) above for the year in which Executive’s employment terminates had
Executive remained employed, a prorated portion of that Annual Bonus amount
(prorated by a fraction, the numerator of which is the number of days that have
elapsed in the calendar year as of the date of employment termination, and the
denominator of which is 365), payable at the time the Annual Bonus would
otherwise have been payable had Executive remained employed (collectively, the
“Severance Payments”).

 

(d)                                 Any payments or benefits under
Section 4(c) shall be (A) conditioned upon Executive and the Company having
executed an irrevocable waiver and general release of claims in the Company’s
customary form (the “Release”) that has become effective in accordance with its
terms within sixty (60) days after the date of termination, (B) subject to
Executive’s continued compliance with the terms of this Agreement and
(C) subject to Section 26.

 

(e)                                  For purposes of this Agreement, “Cause”
means:  (A) the Executive’s substantial and repeated failure to perform duties
as reasonably directed by the Board (not as a consequence of Disability) after
written notice thereof and failure to cure within ten (10) days; (B) the
Executive’s misappropriation or fraud with regard to the Company or its
Affiliates or their respective assets; (C) conviction of, or the pleading of
guilty or nolo contendere to, a felony, or any other crime involving either
fraud or a breach of the Executive’s duty of loyalty with respect to the Company
or any Affiliates thereof, or any of its customers or suppliers that results in
material injury to the Company or any of its Affiliates; (D) the Executive’s
violation of the written policies of the Company or any of its Affiliates, or
other misconduct in connection with the performance of his duties that in either
case results in material injury to the Company or any of its Affiliates, after
written notice thereof and failure to cure within ten (10) days; or (E) the
Executive’s breach of any material provision of this Agreement, including
without limitation the confidentiality and non-disparagement provisions and the
non-competition and non-solicitation provisions to which the Executive is
subject, including without limitation Sections 5 and 6 hereof.  For the
avoidance of doubt, Executive will have no cure right if Executive is not
reasonably capable of prompt cure.

 

4

--------------------------------------------------------------------------------


 

(f)                                   For purposes of this Agreement,
“Disability” means Executive would be entitled to long-term disability benefits
under the Company’s long-term disability plan as in effect from time to time,
without regard to any waiting or elimination period under such plan and assuming
for the purpose of such determination that Executive is actually participating
in such plan at such time.  If the Company does not maintain a long-term
disability plan, “Disability” means Executive’s inability to perform Executive’s
duties and responsibilities hereunder due to physical or mental illness or
incapacity that is expected to last for a consecutive period of ninety (90) days
or for a period of one hundred twenty (120) days in any three hundred sixty five
(365) day period as determined by the Board in its good faith judgment.

 

(g)                                  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following events without
Executive’s prior express written consent: (A) any reduction in Executive’s Base
Salary or Target Bonus percentage, or any material diminution in Executive’s
authorities, titles or offices, or the assignment to him of duties that
materially impair his ability to perform the duties normally assigned to an
Chief Financial Officer of a corporation of the size and nature of the Company;
(B) any relocation of Executive’s principal place of employment, to a location
more than seventy-five (75) miles from the Executive’s principal place of
employment on the date hereof; or (C) any material breach by the Company, or any
of its Affiliates, of any material obligation to Executive; provided however,
that prior to resigning for Good Reason, Executive shall give written notice to
the Company of the facts and circumstances claimed to provide a basis for such
resignation not more than thirty (30) days following his knowledge of such facts
and circumstances, and the Company shall have thirty (30) days after receipt of
such notice to cure such facts and circumstances (and if so cured then Executive
shall not be permitted to resign for Good Reason in respect thereof).

 

(h)                                 Upon termination of Executive’s employment
for any reason, upon the Company’s request Executive agrees to resign, as of the
date of such termination of employment or such other date requested, from the
Board and any committees thereof (and, if applicable, from the board of
directors (and any committees thereof) of any Affiliate of the Company) to the
extent Executive is then serving thereon and Executive agrees to execute any
documents reasonably required to effectuate the foregoing.

 

(i)                                     The payment of any amounts accrued under
any benefit plan, program or arrangement in which Executive participates shall
be subject to the terms of the applicable plan, program or arrangement, and any
elections Executive has made thereunder.  Except as prohibited by the terms of
any Company benefit plan, program or arrangement, the Company may offset any
amounts due and payable by Executive to the Company or its subsidiaries against
any amounts the Company owes Executive hereunder; provided, however, no offsets
shall be permitted against amounts that constitute deferred compensation subject
to Section 409A.  Except as set forth in this Section 4(i), Executive shall be
under no obligation to seek other employment or to otherwise mitigate the
obligations of the Company under this Agreement, and there shall be no offset
against amounts or benefits due to Executive under this Agreement or otherwise
on account of any claim (other than any preexisting debts then due in accordance
with their terms) the Company or its affiliates may have against him or any
remuneration or other benefit earned or received by the Executive after such
termination.

 

5.                                      Noncompetition and Nonsolicitation.  For
purposes of Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement, references to
the Company shall include its subsidiaries and Affiliates.

 

(a)                                 Executive agrees that Executive shall not,
while an employee of the Company and during the eighteen (18) month period
following termination of employment (such

 

5

--------------------------------------------------------------------------------


 

collective duration, the “Restriction Period”), directly or indirectly, without
the prior written consent of the Company:

 

(i)                                     (A) engage in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
anywhere in the United States or other countries outside the United States in
which the Company does business, that are principally or primarily engaged in
any business or activity that competes with any of the businesses of the
Company  or any of its subsidiaries or controlled affiliates or any entity owned
by the Company (“Competitive Activities”) or (B) assisting any Person in any way
to do, or attempt to do, anything prohibited by this Section 5(a)(i)(A) above;
or

 

(ii)                                  perform any action, activity or course of
conduct which is substantially detrimental to the businesses or business
reputations of the Company, and involves (A) soliciting, recruiting or hiring
(or attempting to solicit, recruit or hire) any employees of the Company or
Persons who have worked for the Company during the twelve (12) month period
immediately preceding such solicitation, recruitment or hiring or attempt
thereof; (B) soliciting or encouraging (or attempting to solicit or encourage)
any employee of the Company to leave the employment of the Company;
(C) intentionally interfering with the relationship of the Company with any
Person who or which is employed by or otherwise engaged to perform services for,
or any customer, client, supplier, licensee, licensor or other business relation
of, the Company; or (D) assisting any Person in any way to do, or attempt to do,
anything prohibited by Section 5(a)(ii)(A), (B) or (C) above.

 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is in violation of the provisions of
this Section 5(a) unless provided below.

 

(b)                                 The provisions of Section 5(a) shall not be
deemed breached as a result of Executive’s passive ownership of less than an
aggregate of three percent (3%) of any class of securities of a Person engaged,
directly or indirectly, in Competitive Activities, so long as Executive does not
actively participate in the business of such Person; provided, however, that
such stock is listed on a national securities exchange (for the sake of clarity,
Executive shall remain bound by the other restrictive covenants in this
agreement, including but not limited to Section 6 hereof).

 

(c)                                  Without limiting the generality of
Section 11, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company may nevertheless be
entitled to recover monetary damages as a result of Executive’s material breach
of such provision.

 

(d)                                 Executive acknowledges that the Company has
a legitimate business interest and right in protecting its Confidential
Information (as defined below), business strategies, employee and customer
relationships and goodwill, and that the Company would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill. 
Executive acknowledges that Executive is being provided with significant
additional consideration (to which Executive is not otherwise entitled),
including stock options and restricted stock, to induce Executive to enter into
this Agreement.  Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.  Executive further acknowledges that
although Executive’s compliance with the covenants contained in Sections 5, 6,
7, 8 and 9 may prevent Executive from earning a livelihood in a business similar
to the business of the Company, Executive’s

 

6

--------------------------------------------------------------------------------


 

experience and capabilities are such that Executive has other opportunities to
earn a livelihood and adequate means of support for Executive and Executive’s
dependents.

 

6.                                      Nondisclosure of Confidential
Information.

 

(a)                                 Executive acknowledges that Executive is and
shall become familiar with the Company’s Confidential Information (as defined
below), including trade secrets, and that Executive’s services are of special,
unique and extraordinary value to the Company.  Executive acknowledges that the
Confidential Information obtained by Executive while employed by the Company is
the property of the Company.  Therefore, Executive agrees that Executive shall
not disclose to any unauthorized Person or use for Executive’s own purposes any
Confidential Information without the prior written consent of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of Executive’s
acts or omissions in violation of this Agreement; provided, however, that if
Executive receives a request to disclose Confidential Information pursuant to a
deposition, interrogatory, request for information or documents in legal
proceedings, subpoena, civil investigative demand, governmental or regulatory
process or similar process, to the extent permitted by law, (i) Executive shall
promptly notify in writing the Company, and consult with and assist the Company
in seeking a protective order or request for other appropriate remedy, (ii) in
the event that such protective order or remedy is not obtained, or if the
Company waives compliance with the terms hereof, Executive shall disclose only
that portion of the Confidential Information which, in the written opinion of
Executive’s legal counsel, is legally required to be disclosed and shall
exercise reasonable best efforts to provide that the receiving Person shall
agree to treat such Confidential Information as confidential to the extent
possible (and permitted under applicable law) in respect of the applicable
proceeding or process and (iii) the Company shall be given an opportunity to
review the Confidential Information prior to disclosure thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of Executive’s breach of
this Agreement, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists. Confidential Information will not include such information known to
Executive prior to Executive’s involvement with the Company or information
rightfully obtained from a third party (other than pursuant to a breach by
Executive of this Agreement).  Without limiting the foregoing, Executive agrees
to keep confidential the existence of, and any information concerning, any
dispute between Executive and the Company, except that Executive may disclose
information concerning such dispute to his immediate family, to the court that
is considering such dispute or to Executive’s legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute).

 

(c)                                  Executive further agrees that Executive
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other Person to whom Executive
has an obligation of confidentiality, and will not bring onto the premises of
the

 

7

--------------------------------------------------------------------------------


 

Company any unpublished documents or any property belonging to any former
employer or any other Person to whom Executive has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.

 

7.                                      Return of Property.  Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Executive while an employee of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Executive shall immediately return such property to the
Company upon the termination of Executive’s employment and, in any event, at the
Company’s request.  Executive further agrees that any property situated on the
premises of, and owned by, the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

 

8.                                      Intellectual Property Rights.

 

(a)                                 Executive agrees that the results and
proceeds of Executive’s services for the Company (including, but not limited to,
any trade secrets, products, services, processes, know-how, designs,
developments, innovations, analyses, drawings, reports, techniques, formulas,
methods, developmental or experimental work, improvements, discoveries,
inventions, ideas, source and object codes, programs, matters of a literary,
musical, dramatic or otherwise creative nature, writings and other works of
authorship) resulting from services performed while an employee of the Company
and any works in progress, whether or not patentable or registrable under
copyright or similar statutes, that were made, developed, conceived or reduced
to practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Executive whatsoever.  If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner determined by
the Company without any further payment to Executive whatsoever.  As to any
Invention that Executive is required to assign, Executive shall promptly and
fully disclose to the Company all information known to Executive concerning such
Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be requested by the Company and at the Company’s sole cost and expense,
Executive shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Executive unconditionally and irrevocably waives
the enforcement of such Proprietary Rights.  This Section 8(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer.

 

8

--------------------------------------------------------------------------------


 

Executive further agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Executive shall assist the
Company in every proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries.  Executive
shall execute, verify and deliver such documents and perform such other acts
(including appearances as a witness) as the Company may reasonably request for
use in applying for, obtaining, perfecting, evidencing, sustaining, and
enforcing such Proprietary Rights and the assignment thereof.  In addition,
Executive shall execute, verify and deliver assignments of such Proprietary
Rights to the Company or its designees.  Executive’s obligations under this
Section 8 shall continue beyond the termination of Executive’s employment with
the Company.

 

(c)                                  Executive hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Executive now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

9.                                      Nondisparagement.  Executive shall not,
whether in writing or orally, malign, denigrate or disparage the Company or its
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light;
provided that nothing herein shall or shall be deemed to prevent or impair
Executive from, in the course of and consistent with his duties for the Company,
making public comments which include good faith, candid discussions, or
acknowledgements regarding the Company’s performance or business, or discussing
other officers, directors, and employees in connection with normal performance
evaluations, or otherwise testifying truthfully in any legal or administrative
proceeding where such testimony is compelled, or requested or from otherwise
complying with legal requirements.

 

10.                               Notification of Subsequent Employer. 
Executive hereby agrees that prior to accepting employment with, or agreeing to
provide services to, any other Person during any period during which Executive
remains subject to any of the covenants set forth in Section 5, Executive shall
provide such prospective employer with written notice of such provisions of this
Agreement, with a copy of such notice delivered simultaneously to the Company.

 

11.                               Remedies and Injunctive Relief.  Executive
acknowledges that a violation by Executive of any of the covenants contained in
Section 5, 6, 7, 8 or 9 would cause irreparable damage to the Company in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate.  Accordingly,
Executive agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section 5, 6, 7, 8 or 9 in addition to any other
legal or equitable remedies it may have.  The preceding sentence shall not be
construed as a waiver of the rights that the Company may have for damages under
this Agreement or otherwise, and all of the Company’s rights shall be
unrestricted.

 

12.                               Representations of Executive; Advice of
Counsel.  (a)  Executive represents, warrants and covenants that as of the date
hereof:  (i) Executive has the full right, authority and capacity to enter into
this Agreement and perform Executive’s obligations hereunder, (ii) Executive is
not bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of

 

9

--------------------------------------------------------------------------------


 

this Agreement shall not result in any breach or violation of, or a default
under, any existing obligation, commitment or agreement to which Executive is
subject.

 

(b)                                 Executive represents that, prior to
execution of this Agreement, Executive has been advised by an attorney of
Executive’s own selection regarding this Agreement.  Executive acknowledges that
Executive has entered into this Agreement knowingly and voluntarily and with
full knowledge and understanding of the provisions of this Agreement after being
given the opportunity to consult with counsel.  Executive further represents
that in entering into this Agreement, Executive is not relying on any statements
or representations made by any of the Company’s directors, officers, employees
or agents which are not expressly set forth herein, and that Executive is
relying only upon Executive’s own judgment and any advice provided by
Executive’s attorney.

 

13.                               Cooperation.  Executive agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Executive shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
any of Executive and the Company, its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, which relates to events occurring
during Executive’s employment with the Company and its Affiliates as to which
Executive may have relevant information (including but not limited to furnishing
relevant information and materials to the Company or its designee and/or
providing testimony at depositions and at trial), provided that with respect to
such cooperation occurring following termination of employment, the Company
shall reimburse Executive for expenses reasonably incurred in connection
therewith, and further provided that any such cooperation occurring after the
termination of Executive’s employment shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs.

 

14.                               Withholding Taxes.  The Company may deduct and
withhold from any amounts payable under this Agreement such Federal, state,
local, non-U.S. or other taxes as are required or permitted to be withheld
pursuant to any applicable law or regulation.

 

15.                               Assignment.  (a)  This Agreement is personal
to Executive and without the prior written consent of the Company shall not be
assignable by Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Executive, and any
assignment in violation of this Agreement shall be void.  The Company may assign
this Agreement, and its rights and obligations hereunder, to any of its
Affiliates.

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns (including, without
limitation, successors by merger, consolidation, sale or similar transaction,
and, in the event of Executive’s death, Executive’s estate and heirs in the case
of any payments due to Executive hereunder).

 

(c)                                  Executive acknowledges and agrees that all
of Executive’s covenants and obligations to the Company, as well as the rights
of the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns.

 

16.                               Protected Rights

 

Notwithstanding any other provision in this Agreement or any other agreement
that Executive may have entered with the Company prior to the date hereof,
including, but not limited to, any

 

10

--------------------------------------------------------------------------------


 

prior employment agreement (collectively, the “Agreements”), nothing contained
in any of the Agreements (i) prohibit Executive from reporting to the staff of
the SEC possible violations of any law or regulation of the SEC, (ii) prohibit
Executive from making other disclosures to the staff of the SEC that are
protected under the whistleblower provisions of any federal securities laws or
regulations or (iii) limit Executive’s right to receive an award for information
provided to the SEC staff in accordance with the foregoing. Please note that
Executive does not need the prior authorizations of the Company to engage in
such reports, communications or disclosures and Executive is not required to
notify the Company if Executive engages in any such reports, communications or
disclosures.

 

17.                               Governing Law; No Construction Against
Drafter.  This Agreement shall be deemed to be made in the State of Delaware,
and the validity, interpretation, construction, and performance of this
Agreement in all respects shall be governed by the laws of the State of Delaware
without regard to its principles of conflicts of law.  No provision of this
Agreement or any related document will be construed against or interpreted to
the disadvantage of any party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.

 

18.                               Consent to Jurisdiction; Waiver of Jury
Trial.  (a)  Except as otherwise specifically provided herein, Executive and the
Company each hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of Indiana, Indianapolis
Division (or, if subject matter jurisdiction in that court is not available, in
any state court located within the State of Indiana) over any dispute arising
out of or relating to this Agreement.  Except as otherwise specifically provided
in this Agreement, the parties undertake not to commence any suit, action or
proceeding arising out of or relating to this Agreement in a forum other than a
forum described in this Section 18(a); provided, however, that nothing herein
shall preclude the Company from bringing any suit, action or proceeding in any
other court for the purposes of enforcing the provisions of this Section 18 or
enforcing any judgment obtained by the Company.

 

(b)                                 The agreement of the parties to the forum
described in Section 18(a) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law.  The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 18(a), and the parties agrees that they shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court.  The parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in
Section 18(a) shall be conclusive and binding upon the parties and may be
enforced in any other jurisdiction.

 

(c)                                  The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing via certified mail of copies of
such process to such party at such party’s address specified in Section 23.

 

(d)                                 Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement.  Each party hereto (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such party would not, in the event of any action, suit or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
hereto has been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 18(d).

 

11

--------------------------------------------------------------------------------


 

(e)                                  Each party shall bear its own costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement;
provided that, the Company shall reimburse the Executive for reasonable
attorneys’ fees and expenses to the extent that Executive substantially prevails
as to a material issue with respect to any matters subject to dispute hereunder.

 

19.                               Amendment; No Waiver.  No provisions of this
Agreement may be amended, modified, waived or discharged except by a written
document signed by Executive and a duly authorized officer of the Company (other
than Executive).  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.  No failure
or delay by either party in exercising any right or power hereunder will operate
as a waiver thereof, nor will any single or partial exercise of any such right
or power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

20.                               Severability.  If any term or provision of
this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Agreement shall nonetheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party; provided,
however, that if any term or provision of Section 5, 6, 7, 8 or 9 is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect to the fullest extent permitted by law; provided
further, that in the event that any court of competent jurisdiction shall
finally hold in a non-appealable judicial determination that any provision of
Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void or constitutes an
unreasonable restriction against Executive, such provision shall not be rendered
void but shall be deemed to be modified to the minimum extent necessary to make
such provision enforceable for the longest duration and the greatest scope as
such court may determine constitutes a reasonable restriction under the
circumstances.  Subject to the foregoing, upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

21.                               Entire Agreement.  This Agreement, including
the Exhibits hereto, constitutes the entire agreement and understanding between
the Company and Executive with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral),
between Executive and the Company, relating to such subject matter, including,
without limitation, the Employment Agreement between IEA Management
Services, Inc. and Executive dated as of September 15, 2015, is hereby
superseded and nullified in its entirety effective on the Effective Date.  None
of the parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.  Notwithstanding the foregoing, the
Company intends to enter into a separate standard indemnification agreement with
the Executive.

 

22.                               Survival.  The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the expiration of the Term, the termination of
this Agreement, the termination of Executive’s employment hereunder or any
settlement of the financial rights and obligations arising from Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.

 

12

--------------------------------------------------------------------------------


 

23.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or electronic image scan (pdf) or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand or facsimile, or if
mailed, three days after mailing (one business day in the case of express mail
or overnight courier service) to the parties at the following addresses or
facsimiles or email addresses (or at such other address for a party as shall be
specified by like notice):

 

If to the Company:

IEA Energy Services LLC

 

c/o GFI Energy Group of Oaktree Capital Management, L.P.

 

11611 San Vicente Boulevard, Suite 710

 

Los Angeles, CA 90049

 

Attention: Ian Schapiro

 

Peter Jonna

 

Fax:

(310) 422-0540

 

Email: ischapiro@oaktreecapital.com

 

pjonna@oaktreecapital.com

 

With a copy (which shall not constitute notice hereunder) to:

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019-6064

 

Fax: (212) 492 0241

 

Attention: Ellen Ching

 

Email: eching@paulweiss.com

 

 

If to Executive:

At the most recent address and fax or email in Company personnel records

 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

24.                               Headings and References.  The headings of this
Agreement are inserted for convenience only and neither constitute a part of
this Agreement nor affect in any way the meaning or interpretation of this
Agreement.  When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

26.                               Section 409A.

 

(a)                                 For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder (and
such other Treasury or Internal Revenue Service guidance) as in effect from time
to time.  The parties intend that any amounts payable hereunder that could
constitute “deferred compensation”

 

13

--------------------------------------------------------------------------------


 

within the meaning of Section 409A will be compliant with Section 409A or exempt
from Section 409A.  Notwithstanding the foregoing, the Company shall not be
liable to, and the Executive shall be solely liable and responsible for, any
taxes or penalties that may be imposed on such Executive under Section 409A of
the Code with respect to Executive’s receipt of payments hereunder.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the following special rule shall apply, if and to the extent
required by Section 409A, in the event that (i) Executive is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i),
(ii) amounts or benefits under this Agreement or any other program, plan or
arrangement of the Company or a controlled group affiliate thereof are due or
payable on account of “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h) and (iii) Executive is employed by a public
company or a controlled group affiliate thereof:  no payments hereunder that are
“deferred compensation” subject to Section 409A shall be made to Executive prior
to the date that is six (6) months after the date of Executive’s separation from
service or, if earlier, Executive’s date of death; following any applicable six
(6) month delay, all such delayed payments will be paid in a single lump sum on
the earliest permissible payment date.

 

(c)                                  Any payment or benefit due upon a
termination of Executive’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall commence to be paid or
provided to Executive 61 days following a “separation from service” as defined
in Treas. Reg. § 1.409A-1(h), provided that Executive executes, if required by
Section 4(d), the release described therein, within 60 days following his
“separation from service.”  Each payment made under this Agreement (including
each separate installment payment in the case of a series of installment
payments) shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A.  For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to Executive only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Executive’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Executive’s “separation from service” occurs.  To the
extent any indemnification payment, expense reimbursement, or the provision of
any in-kind benefit is determined to be subject to Section 409A (and not exempt
pursuant to the prior sentence or otherwise), the amount of any such
indemnification payment or expenses eligible for reimbursement, or the provision
of any in-kind benefit, in one calendar year shall not affect the
indemnification payment or provision of in-kind benefits or expenses eligible
for reimbursement in any other calendar year (except for any life-time or other
aggregate limitation applicable to medical expenses), and in no event shall any
indemnification payment or expenses be reimbursed after the last day of the
calendar year following the calendar year in which Executive incurred such
indemnification payment or expenses, and in no event shall any right to
indemnification payment or

 

14

--------------------------------------------------------------------------------


 

reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.  Any tax gross-up payment or benefit under this
Agreement will be treated as providing for payment at a specified time or on a
fixed schedule of payments to the extent that the payment is made by the end of
Executive’s taxable year next following Executive’s taxable year in which
Executive remits the related taxes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

 

IEA Energy Services LLC

 

 

 

 

 

By:

 

 

Name:

John Paul Roehm

 

Title:

Authorized Signatory

 

 

 

 

 

ANDREW D. LAYMAN

 

 

 

[signature page to Layman Employment Agreement]

 

--------------------------------------------------------------------------------